Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 05/28/19. Claims 1-12 are pending in this application. 
Information Disclosure Statement
The information Disclosure Statement filed on 11/22/19 has been received and is being considered. 

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. §103 as being unpatentable over Cai (US 2016/0154265 A1) and further in view of Dong (US 2019/0162884A1).

However, Cai does not explicitly disclose that the matrix portion surrounds each of the plurality of sub-pixel areas. However, Dong is directed towards Pixel features and at least at fig 10a discloses matrix portion surrounds each of the plurality of sub-pixel areas, see fig 10a. Cai and Dong are in the same or similar fields of endeavor. It would have been obvious to combine Cai and Dong. Cain and Dong may be combined by forming the pixel device of Cai in accordance with Dong, wherein the sub-pixels are surrounded by a black matrix, as shown in fig 10a. One having ordinary skill in the art would be motivated to combine Cai with Dong in order to provide a formation area for overlap of filter areas, see para [0153].

Regarding claim 3, Cai and Dong disclose the display panel of claim 1, wherein the first substrate is a color filter (see para [0036] disclosing color filter). 
Regarding claim 4, Cai and Dong disclose the display panel of claim 3, wherein the second substrate is a thin-film transistor substrate (see para [0037] disclosing TFT).
Regarding claim 5, Cai and Dong disclose the display panel of claim 1, wherein the concave portion is an arc, a right angle, an acute angle, an obtuse angle, a sawtooth shape, or an irregular shape (see fig 1, disclosing 106 to be an irregular shape, with right angles).
Regarding claim 6, Cai is directed towards a display panel, comprising: a first substrate comprising 201 a light-shielding layer (202, 203) having a matrix portion and a plurality of widened portions (203), wherein each of the plurality of widened portions is disposed at an intersection of at least one column and at least one row of the matrix portion (narrow/wide, 202/203, existing in an array, see paras [0037]-[0041]); a second substrate disposed opposite to the first substrate 101; and a plurality of spacers disposed on the first substrate (102, 103), wherein each of the plurality of spacers is covered with the each of the plurality of widened portions respectively (see fig 1, disclosing 203 covering 102), and wherein an end of the each of the plurality of spacers abuts against a surface of the second substrate 102, 103 formed on 101; wherein a slidable scope on the surface of the second substrate, within which the end of the each of the plurality of spacers abuts against the second substrate, is not greater than coverage of a corresponding widened portion (see 400 is formed on a range surface of 106, 103).
However, Cai does not explicitly disclose that a plurality of sub-pixel areas formed on the light shielding layer, wherein the matrix portion surrounds each of the plurality of sub-pixel areas. However, 
Regarding claim 7, Cai and Dong disclose the display panel of claim 6, wherein the each of the plurality of widened portions has a shape of a circle, a rectangle, or an ellipse (see fig 1 disclosing rectangular regions).
Regarding claim 8, Cai and Dong disclose the display panel of claim 6, wherein the second substrate comprises an alignment layer formed on the surface of the second substrate.
Regarding claim 9, Cai and Dong disclose the display panel of claim 6, wherein the first substrate is a color filter (see para [0036] disclosing color filter).
Regarding claim 10, Cai and Dong disclose the display panel of claim 9, wherein the second substrate is a thin-film transistor substrate (see para [0037] disclosing TFT).
Regarding claim 11, Cai and Dong disclose the display panel of claim 6, wherein the first substrate further comprises a plurality of sub-pixel areas formed on the light-shielding layer (see figs 2-3 and paras [0036]-[0041] disclosing arrays), and wherein each of the plurality of sub-pixel areas, adjacent to the each of the plurality of widened portions (see fig 1), has a concave portion adjacent to a corresponding widened portion (see concave portion 301).
Regarding claim 12, Cai and Dong disclose the display panel of claim 11, wherein the concave portion is an arc, a right angle, an acute angle, an obtuse angle, a sawtooth shape, or an irregular shape (see fig 1, disclosing 106 having right angles).

Response to Arguments
Applicant asserts that the cited art do not disclose newly amended features of claims 1 and 6. However, this office action now cites to Dong as disclosing these features. Thus, applicant’s assertions are now moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD CHIN/Primary Examiner, Art Unit 2813